53 F.3d 344NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Esther GREEN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 94-3077.
United States Court of Appeals, Federal Circuit.
April 15, 1994.
ORDER

1
Esther Green's informal brief and Fed.Cir.R. 15(c) statement concerning discrimination having been received and her motion for leave to proceed in forma pauperis having been granted,

IT IS ORDERED THAT:

2
The court's December 16, 1993 dismissal order is vacated, the December 16, 1993 mandate is recalled, and Green's petition for review is reinstated.